*275Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Ismel appeals the district court’s order construing his pro se letter as a motion for reduction in sentence under 18 U.S.C. § 3582(c)(2) (2006) and denying relief on the same. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ismel, No. 3:94-cr-00008-NKM-1, 2012 WL 113392 (W.D.Va. Jan. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.